Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ralovich et al. (US 2016/0287214) in view of Cho et al. (US 2003/0035051).

Regarding claim 1, Ralovich discloses a medical image processing apparatus (see 10 in fig. 4) comprising: a processor (see 18 in fig. 4) configured to function as: a medical image acquiring unit that acquires a medical image (see fig. 2A) through imaging of an observation target (see fig. 2A; e.g. see “object of interest” in ¶ [0037]); a region-of-interest detecting unit that detects a region of interest (see inside of 40 in fig. 2A) in the observation target from the medical image acquired by the medical image acquiring unit; and a display control unit that sets an emphasized region (see 42 in fig. 2B emphasized in fig. 2C) having a larger area than the region of interest and including the region of interest and that displays the emphasized region in the medical image in a manner of emphasized display (see fig. 2C), the display control unit determining whether or not to change setting of the emphasized region in accordance with an amount of variation of the region of interest in the medical image (see 38 looped back to 30 to determine whether or not to change setting of the emphasized region in fig. 1).
Although Ralovich discloses wherein the display control unit sets a reference region (see area inside of border 42 in fig. 2B) on an outer side of the region of interest (see area inside of border 42 is outside of 40 in fig. 2B) and an inner side of the emphasized region (see area inside of border 42 is inner of border 42 in fig. 2B) when setting the emphasized region, it is noted that Ralovich does not disclose resetting the emphasized region and the reference region in a case where at least a part of the region of interest has shifted to an outside of the reference region.
However, Cho discloses an object tracking method of resetting the emphasized region and the reference region in a case where at least a part of the region of interest has shifted to an outside of the reference region (see fig. 11; e.g. see ¶ [0095]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Cho teachings of object range tracking into Ralovich object tracking for the benefit of reducing unnecessary shaky image due to an excessive control can be prevented while reliability of the system tracking the moving object improves.

Regarding claim 3, the references further disclose wherein in a case of resetting the emphasized region and the reference region after setting the emphasized region and the reference region, the display control unit causes a position of the emphasized display after resetting to be different from a position of the emphasized display before resetting (see Cho fig. 11; e.g. see Cho ¶ [0095]).

Regarding claim 8, Ralovich further discloses wherein the display control unit causes a frame-shaped figure superimposed on the emphasized region to be displayed for emphasized display (see 40 in fig. 2A).

Regarding claim 9, Ralovich further discloses wherein the display control unit changes a color of the emphasized region to a color different from a color of an other portion of the medical image for emphasized display (e.g. see ¶ [0073]).

Regarding claim 12, the claim(s) recite a method (see fig. 1) with analogous limitations to claim 1, and is/are therefore rejected on the same premise.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ralovich and Cho in view of Atarot et al. (US 2018/0325604).

Regarding claim 11, the claim(s) recite a system (see fig. 4) with analogous limitations to claim 1, and is/are therefore rejected on the same premise.
Although Ralovich discloses medical imaging, it is noted that Ralovich does not disclose wherein the medical imaging is an endoscope system with a light source device that emits illumination light for illuminating an observation target; an endoscope having an imaging device that performs imaging of the observation target illuminated with the illumination light.
However, Atarot disclose an object tracking system wherein the medical imaging is an endoscope system with a light source device that emits illumination light for illuminating an observation target (e.g. see ¶ [0077]); an endoscope having an imaging device that performs imaging of the observation target illuminated with the illumination light (e.g. see fig. 4).
Given the teachings as a whole, because both Ralovich and Atarot teach methods for tracking object in a medical image, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one method for the other to achieve the predictable result of viewing region of interest.

Response to Arguments
Applicant's arguments filed 8/29/22 have been fully considered but they are not persuasive. Applicant argued that Ralovich does not disclose "sets a reference region on an outer side of the region of interest and an inner side of the emphasized region" because Ralovich “merely discloses that the scan region 42 is on an outer side of the bounding box 40 and the object of interest, but does not disclose that the scan region 42 is on an inner side of any region”. The Examiner respectfully disagrees. It appears Applicant is interpreting the emphasize region and reference region to be the same as element 42. This is not the case, the emphasize region is the bounding box 42 as shown in fig. 2B and reference region is inside the bounding box 42. Applying this bounding box 42, Ralovich does discloses “sets a reference region (see area inside of bounding box 42 in fig. 2B) on an outer side of the region of interest (see area inside of bounding box 42 is outside of 40 in fig. 2B) and an inner side of the emphasized region (see area inside of bounding box 42 is inner of bounding box 42 in fig. 2B)”. 
Applicant next argued that Cho does not disclose the limitation "resets the emphasized region and the reference region in a case where at least a part of the region of interest has shifted to an outside of the reference region" because “tracking window in Cho should not be both interpreted as "the emphasized region" and "the reference region" in the medical image in the claimed invention. The Examiner respectfully disagrees. See above rebuttal that the reference region and the emphasize region are hand in hand but not the same. Therefore, the examiner maintains all limitations are met.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Wu et al. (US 2015/0279021), discloses Video object tracking.
2.	Weinstein et al. (US 2013/0218978), discloses image emphasizing.
3.	Yoshino (US 2011/0254937), discloses endoscopic image processing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485